Case 6:20-cv-00903-ADA Document 9-7 Filed 11/25/20 Page 1 of 2




                EXHIBIT E
                 Case 6:20-cv-00903-ADA Document 9-7 Filed 11/25/20 Page 2 of 2

Contact
                                  Craig Etchegoyen
www.linkedin.com/in/craig-        sir at uniloc
etchegoyen-72244a13 (LinkedIn)    Newport Beach


                                  Experience
                                  uniloc
                                  sir




                                                            Page 1 of 1
